Citation Nr: 1208767	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as depression with anxiety attacks and anhedonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this matter in February 2009 for additional development, which was completed.  In June 2010, the Board remanded this matter for a VA examination; unfortunately, the examination report is not adequate for rating purposes.  Consequently, this matter must again be remanded for development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this matter in June 2010 for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disability.  Unfortunately, the Board finds that the examination report is inadequate for rating purposes.  Specifically, the examiner found that the Veteran's acquired psychiatric disability likely had onset prior to service.  Notably, his February 1976 entrance examination does not indicate a pre-existing acquired psychiatric disability.  The Federal Circuit Court found that when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit Court held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A.        § 1111 (West 2002) requires VA to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.

In this case, the examiner's opinion and rationale do not meet the strict requirements imposed by Wagner and 38 U.S.C.A. § 1111.  Further, the examiner did not indicate whether the disability was clearly and unmistakably not aggravated by service.  Therefore, another VA medical opinion should be obtained to determine the nature and etiology of the Veteran's current acquired psychiatric disability.  38 C.F.R.  § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate review of these items in the examination report.  All necessary tests should be conducted.

Based on the examination and review of the record, the examiner should answer the following questions:

a) Does the evidence clearly and unmistakably show that an acquired psychiatric disability preexisted service?

b) If so, does the evidence clearly and unmistakably show that the preexisting acquired psychiatric disability was not aggravated by service?

c) If not, did the acquired psychiatric disability have onset during or as a result of service?

All opinions must be supported by a fully detailed rationale.  If the examiner cannot respond without resorting to speculation, he/she should so indicate and explain the reason why an opinion would be speculative.


2.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


